DETAILED ACTION
This office action is in response to an amendment filed  8/3/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are directed to newly amended language, which is addressed below. Although Applicant argues that Meyer does not disclose the entirety of claim 1, the examiner disagrees because the disclosure of Meyer renders the entirety of claim 1 obvious.
Meyer discloses various embodiments where ratcheting mechanisms are used to adjust a first portion of a cheek retractor relative to a second portion of the cheek retractor [see Fig.1E/Fig.1F] and/or adjust the height of a top cheek retractor portion relative to a support/bottom cheek retractor portion [see Fig.1H] and/or adjust the angle of a first half of a cheek retractor relative to a second half of the cheek retractor [see Fig.1G]. Meyer additionally discloses attaching the cheek retractor to an arm via an attachment mechanism [see Fig.1A/Fig.1B] wherein a ball joint can be used to allow "free movement in various planes" of the arm relative to the cheek retractor [see Fig.2A]. The arm is attached to a camera/mobile device. Given the interpretation noted above, one of ordinary skill in the art would readily appreciate it is obvious to combine an embodiment of Meyer that uses a ratcheting device, (like the embodiment shown in Fig.1H, for example) with embodiment of Meyer that uses a ball joint (like the embodiment shown in Fig.2A, for example) in order to benefit from the convenient adjustment provided by both components. See below.  

Claim Interpretation
Applicant argues on page 8 of the filed response “However, nothing has been found, or pointed out, in Meyer et al., that would teach or suggest at least one coupling mechanism mechanically coupled to a dental component and a holder for holding a camera device, wherein the at least one coupling mechanism includes a ratcheting mechanism and is adjustable for enabling each of the dental component and holder to be moved in at least three degrees of freedom in 3D space relative to another one of the dental component and holder, as recited in Claim 1”.
The claim delineates a "holder" for holding a camera and at least one "coupling mechanism" that is mechanically coupled to the dental component and the holder. As amended, the claim now recites that the coupling mechanism "includes a ratcheting mechanism" and "being adjustable for enabling each of the dental component and holder to be moved in at least three degrees of freedom in 3D space relative to another one of the dental component and holder". The application's specification notably does not use ratcheting for adjusting the holder/dental component in "3D space". Rather as shown in Fig.1 and as described by the corresponding disclosure, a ratcheting mechanism is used for adjusting the components along a first axis (33) and other components are used to adjust the components along other axes. Therefore under broadest reasonable interpretation and as consistent with the disclosure, the claimed "coupling mechanism" can be considered a plurality of components that when mechanically used together adjust the position of the holder relative to the dental component in at least three degrees of freedom, wherein the one of the components is a ratcheting mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0228359) (hereinafter Meyer).

In regard to claim 1, Meyer discloses a camera stick [¶0104-¶0106; device holder 208 includes an arm 210... mobile device refers to a device including a user interface and a camera capable of taking photographs and/or video], comprising: 
	a dental component for being positioned in a subject's mouth [¶0027-¶0028; First lip holder 102-1 and second lip holder 102-2 can be shaped to fit into a user's mouth. Fig.2A; cheek retractor (200) with lip holders. ¶0104]; 
	a holder for holding a camera device [Fig.2B; mobile device holder (208) for holding mobile device (218). ¶0104;  Mobile device holder 208 further includes a base 216 configured to receive a mobile device 218]; and 
	at least one coupling mechanism mechanically coupled to the dental component and the holder [Fig.2; coupling mechanisms (200, 214, 212, 210, 216) used to attach the mobile device holder (208) to the lip holders of the cheek retractor], the at least one coupling mechanism being adjustable for enabling each of the dental component and holder to be moved in at least three degrees of freedom in 3D space relative to another one of the dental component and holder [Fig.2A; arm moved relative to the lip holders in "3D space" via the adjustment mechanism (212). ¶0105; adjustment mechanism refers to a mechanism allowing arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200. In some examples, adjustment mechanism 212 can be a ball joint, although embodiments of the present disclosure are not limited to a ball joint. As used herein, a ball joint refers to a ball-and-socket joint allowing for free movement (e.g., rotation) in various planes].
	The embodiment of Fig.2 of Meyer does not explicitly disclose the at least one coupling mechanism including a ratcheting mechanism. However the embodiment shown in Fig.1H and described by ¶0094-¶0103 of Meyer discloses, 
	the at least one coupling mechanism including a ratcheting mechanism [Fig.1H; bridge of the cheek retractor includes a linear ratcheting system (1006). ¶0094; linear ratcheting mechanism 1006 can include an adjustment tooth 195 and a plurality of ratcheting teeth 197. ¶0097-¶0098; upper portion of first lip holder 184-1 can be connected to the bottom portion of first lip holder 184-1 via the linear ratcheting mechanism 1006. The first lip holder 184-1 can be height adjustable via the linear ratcheting mechanism 1006].
	Meyer discloses an embodiment shown in Fig.2A/Fig.2B wherein a cheek retractor including lip holders ("dental components") connected by a bridge are coupled to a holder via various mechanical coupling mechanisms. The holder is for holding a mobile phone containing a camera. The coupling mechanisms may include an arm/ball joint wherein the arm/ball joint enables adjustment of the holder relative to the cheek retractor (and thus relative to the lip holders) allowing for free movement of the holder/phone relative to the cheek retractor/lip holders. Although the embodiment shown in Fig.2A/Fig.2B does not describe a ratcheting mechanism, Meyer discloses that various ratcheting mechanisms may be part of the cheek retractor bridge/support and one of ordinary skill in the art would readily appreciate that it would be obvious to use the disclosed ratcheting mechanisms as part of the cheek retractor bridge/support shown in Fig.2A of Meyer. 
	Specifically, Meyer discloses that the bridge/support of a cheek retractor may include ratcheting mechanisms where the ratcheting mechanisms are used to adjust a lip holder relative to another lip holder and/or relative to the bridge/base of the cheek retractor [see Fig.1C through Fig.1F]. One of ordinary skill in the art would readily appreciate that as Meyer discloses advantages for using the various ratcheting mechanisms as part of a cheek retractor bridge/support, it would be advantageous to use such mechanisms as part of the cheek retractor/bridge coupling the lip holders to a mobile device as shown in Fig.2A of Meyer. It is obvious to combine an embodiment of Meyer that uses a ratcheting device, (like the embodiment shown in Fig.1H, for example) with embodiment of Meyer that uses a ball joint (like the embodiment shown in Fig.2A, for example) in order to benefit from the adjustment convenience provided by each mechanism. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the cheek retractor and device holder shown in Fig.2A/2B of Meyer with the ratcheting mechanism as shown in Fig.1H and described by ¶0094-¶0103 of Meyer in order to allow for improved user convenience when adjusting the height/angles of cheek retractor components [Meyer ¶0101-¶0102]. As disclosed by Meyer, using ratcheting mechanisms allows for convenient height adjustment/release of an upper cheek retractor relative to a lower cheek retractor.  

In regard to claim 2, Meyer discloses the camera stick of Claim 1. Meyer further discloses, wherein the at least one coupling mechanism comprises: 
	a first coupling mechanism [Fig.1F, Fig.1G; left portion of bridge associated with first lip holder (184-1)]; 
	a second coupling mechanism [Fig.1F, Fig.1G; left portion of bridge associated with first lip holder (184-1)]; and 
	the ratcheting mechanism interposed between, and mechanically coupled to, the first and second coupling mechanisms [Fig.1G, ¶0082; Bridge 186 can include rotational ratcheting mechanism 199], wherein the ratcheting mechanism enables at least one of the first and second coupling mechanisms to be rotated relative to another one of the first and second coupling mechanisms [¶0082-¶0084; first lip holder 184-1 and the second lip holder 184-2 can be connected via the rotational ratcheting mechanism 199 of bridge 186. ¶0089-¶0093; user (e.g., the patient, treatment professional, etc.) can pull apart rotational ratcheting mechanism 199 to allow for the first lip holder 184-1 and the second lip holder 184-2 to rotate towards each other to decrease the width between the first lip holder 184-1 and the second lip holder 184-2].
	As noted above, Meyer discloses that a bridge may be used to couple the lip holders ("dental component") to each other wherein the bridge is then coupled to the attachment arm which is attached to the mobile device holder base. Thus any of these components may be considered "coupling mechanisms". As can be seen in Fig.1G, the bridge includes a left coupler attached to the left lip holder (184-1) and a right coupler attached to the right lip holder (184-2). As can be seen in Fig.1G and as described above, a ratcheting mechanism connects the left bridge coupler and the right bridge coupler wherein the ratcheting mechanism allows the left bridge coupler and the right bridge coupler to rotate with respect to each other. 
	Although the embodiment of Fig.1G differs from that of Fig.2A/Fig.2B, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the cheek retractor and device holder shown in Fig.2A/2B of Meyer with the ratcheting mechanism as shown in Fig.1G and described by ¶0088-¶0093 of Meyer in order to allow for improved user convenience when adjusting the width and angles between the lip holders/bridge [Meyer ¶0092-¶0093]. As disclosed by Meyer, using ratcheting mechanisms allows for convenient adjustment of the width/angles between the lip holders.  

In regard to claim 3, Meyer discloses the camera stick of Claim 1. Meyer further discloses, 
	wherein the dental component comprises a cheek stretcher [¶0054; Adjustable cheek retractor 182 can include first lip holder 184-1, second lip holder. Fig.2A; cheek retractor (200) with lip holders].

In regard to claim 4, Meyer discloses the camera stick of Claim 3. Meyer further discloses, 
	wherein the camera stick also comprises a connecting component mechanically coupling the cheek stretcher to the at least one coupling mechanism [Fig.2A, ¶0105; Adjustment mechanism 212 includes attachment mechanism 214. Arm 210 is configured to be attached to cheek retractor 200 via attachment mechanism 214, where cheek retractor 200 is configured to hold a cheek away from a mouth of a user to expose teeth of the user. Attachment mechanism 214 can be a clip, among other types of attachment mechanisms].

In regard to claim 5, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein the dental component comprises a cheek stretcher [¶0054; Adjustable cheek retractor 182 can include first lip holder 184-1, second lip holder. Fig.2A; cheek retractor (200) with lip holders], and the camera stick further comprises a connecting component [¶0105; Adjustment mechanism 212 includes attachment mechanism 214] having a base [¶0106; Adjustment mechanism 212 includes attachment mechanism 214], the cheek stretcher being rotatably mechanically coupled to the base [¶0104-¶0107; Mobile device holder 208 further includes a base 216 configured to receive a mobile device 218... allowing arm 210 to be adjusted relative to cheek retractor 200... arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200... Base 216 is attached to arm 210... ¶0120; mobile device holder 208 to cheek retractor 200 can allow a user to quickly and easily take images of the user's teeth at consistent angles and distances], the connecting component mechanically rotatably coupled to the first coupling mechanism [¶0104-¶0107; adjustment mechanism refers to a mechanism allowing arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200... adjustment mechanism 212 can be a ball joint, although embodiments of the present disclosure are not limited to a ball joint. As used herein, a ball joint refers to a ball-and-socket joint allowing for free movement (e.g., rotation) in various planes].

In regard to claim 6, Meyer discloses the camera stick of Claim 1. Meyer further discloses, 
	wherein at least one of the holder and the dental component is mechanically rotatably coupled to the coupling mechanism [Fig.2A, ¶0105; adjustment mechanism 212 can be a ball joint, although embodiments of the present disclosure are not limited to a ball joint. As used herein, a ball joint refers to a ball-and-socket joint allowing for free movement (e.g., rotation) in various planes. Fig.1E, ¶0068-¶0073].

In regard to claim 7, Meyer discloses the camera stick of Claim 3. Meyer further discloses, 
	wherein the cheek stretcher comprises a first mouthpiece and a second mouthpiece [¶0054; cheek retractor 182 can include first lip holder 184-1, second lip holder 184-2], each being curved in shape and including an annular groove for receiving the subject's mouth [¶0055; First lip holder 184-1 and second lip holder 184-2 can be shaped to fit into a user's mouth. For example, the upper portion 101-1 and the bottom portion 103-1 of the first lip holder 184-1 can be of a “C” shape such that the upper portion 101-1 and the bottom portion 103-1 can follow the contour of the user's mouth and lips. Fig.1A, Fig.1B. ¶0104].

In regard to claim 8, Meyer discloses the camera stick of Claim 7. Meyer further discloses, 
	wherein the cheek stretcher enables the subject's mouth to be opened to an extent that enables at least a substantial portion of at least one of a bite or teeth of the subject's mouth to be exposed to the camera device for being captured in an image [¶0028-¶0030;  When inserted into the mouth of the user, the first lip holder 102-1 and second lip holder 102-2 are configured to hold the cheek of the user away from the user's mouth to expose the teeth of the user. ¶0105-¶0107; cheek retractor 200 is configured to hold a cheek away from a mouth of a user to expose teeth of the user... capture images of the user's teeth].

In regard to claim 9, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein the ratcheting mechanism comprises an upper portion and a lower portion that are rotatably engaged with one another [Fig.1F, Fig.1G; rotational ratcheting mechanism 199 formed of two portions. ¶0090; adjustable cheek retractor can include first lip holder 184-1, second lip holder 184-2, and rotational ratcheting mechanism 199 aligned via central axis 1002. Fig.1E].
	The examiner notes this claim defines an "upper portion" and a "lower portion" without any context as to what the portions are above or below respectfully. Thus under broadest reasonable interpretation one would readily see that if the apparatus was to be laid flat on a surface in a resting position, for example, one part of the ratcheting mechanism can be considered an "upper portion" and the second part of the ratcheting mechanism can be considered the "lower portion".   

In regard to claim 10, Meyer discloses the camera stick of Claim 9. Meyer further discloses, 
wherein the first coupling mechanism is rotatably mechanically coupled to the upper portion, and the second coupling mechanism is rotatably mechanically coupled to the lower portion  [Fig.1F, Fig.1G; Fig.1E. ¶0078; angles of the plurality of ratcheting teeth 129 and the adjustment tooth 127 can be oriented such that the upper portion 101-1 and the bottom portion 103-1 can be rotated away from each other to increase the height between the upper portion 101-1 and the bottom portion 103-1 without lifting adjustment tooth 127. ¶0083-¶0085; adjustable cheek retractor can include bridge 186. Bridge 186 can include a rotational ratcheting mechanism 199. The first lip holder 184-1 and the second lip holder 184-2 can be connected via the rotational ratcheting mechanism 199 of bridge 186].
	The examiner notes this claim defines an "upper portion" and a "lower portion" without any context as to what the portions are above or below respectfully. Thus under broadest reasonable interpretation one would readily see that if the apparatus was to be laid flat on a surface in a resting position, for example, one part of the ratcheting mechanism can be considered an "upper portion" and the second part of the ratcheting mechanism can be considered the "lower portion". See claim 1 and claim 2 .

In regard to claim 15, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein at least one of the first coupling mechanism or the second coupling mechanism is rotatable around an axis [Fig.1G, Fig.1F, ¶0090; adjustable cheek retractor can include first lip holder 184-1, second lip holder 184-2, and rotational ratcheting mechanism 199 aligned via central axis 1002] extending along a length of the at least one of the first coupling mechanism or the second coupling mechanism [Fig.1G, Fig.1F; bridge arms with defined width/depth in the direction extending along the central axis].
See claims 1 and 2 for motivations to combine these embodiments with the embodiments shown in Fig.2A/Fig.2B of Meyer.

Allowable Subject Matter
Claims 17-20 are allowed. Claims 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Meyer renders obvious using a ratcheting mechanism and a mechanism that provides adjustment in three degrees of freedom to connect lip holders to a phone holder, the allowed/objected to claims distinguish over Meyer by specifying an arrangement shown in Fig.4 through Fig.8 of the Drawings (filed 3/18/2020), for example. A handle (22) is mechanically coupled to a lower portion (26) of a ratcheting mechanism (12) wherein the ratcheting mechanism (12) also includes an upper portion (24) and ratcheting of the ratchet mechanism enables a first connecting mechanism (18) connected to a cheek stretcher (14) to be rotated relative to a second connecting mechanism (20) connected to a camera holder (16). Although one of ordinary skill in the art would appreciate that it is obvious to modify the check retractor bridge in Fig.2A with various mechanical couplers that contain ratcheting devices (for the reasons noted herein), Meyer does not suggest the additional feature of inserting a handle in the lower portion of a ratcheting device wherein an upper portion of the ratcheting device is connected to a first connecting mechanism and a bottom portion of the ratcheting device is connected to a second connecting mechanism wherein one of the first/second mechanisms is attached to a cheek stretcher and the second of the first/second connecting mechanisms is attached to a camera holder enabling rotation about the handle, as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 21, 2022